UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASENO. — 1:01 CR 573
)
Plaintiff, )
) JUDGE DONALD C. NUGENT
Vv. )
)
WILLIAM M. DAVID, ) MEMORANDUM OPINION
) AND ORDER
Defendant. )

This matter comes before the Court upon Defendant, William M. David’s pro se Motion
for Expungement. (ECF #16). The government filed a Response in Opposition to the motion.
(ECF #18). The Defendant did not file a reply. The matter is now ready for consideration.

In 2002, Mr. David pled guilty to the offense of Making False Statements to a Federal
Agent in violation of 18 U.S.C. § 1001. (ECF #18, p. 1). The Court sentenced Mr. David to six
months incarceration, three years of supervised release, and a $100 special assessment. (ECF
#18, p. 1). Now, Mr. David asks the Court to expunge his record. (ECF #16). Mr. David cites his
many years of community involvement in support of his motion and states that his conviction
limits his career prospects. (ECF #16). In opposition, the government argues that this Court lacks
jurisdiction to grant Mr. David’s request. (ECF #18). The Court agrees with the government.

Federal courts are tribunals of limited subject matter jurisdiction. United States v. Field,
756 F.3d 911, 914 (6th Cir. 2014) (citing Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
375, 377 (1994)). In certain circumstances, Congress has granted federal courts jurisdiction to

expunge criminal records. See, e.g., 10 U.S.C. § 1565(e) (requiring expungement of DNA
records when a court overturns a military conviction); 18 U.S.C. § 3607(c) (permitting
expungement of criminal records in certain cases involving drug possession); 42 U.S.C. §
14132(d) (permitting expungement of FBI DNA records in certain cases when a conviction is
overturned). However, Congress has not authorized federal courts to expunge a valid criminal
conviction.

Absent express statutory permission, federal courts may—in limited instances—assert
ancillary jurisdiction to expunge criminal records. Field, 756 F.3d at 915. Yet, purely equitable
considerations do not fall within those limited instances. Jd. Notably, the Sixth Circuit has
explicitly rejected “motions alleging that the movant has maintained good conduct and that the
record of arrest harms the movant's employment opportunities” as grounds for ancillary
jurisdiction. Id. (citing United States v. Lucido, 612 F.3d 871, 874 (6th Cir. 2010)).

Therefore, because Congress has not expressly authorized the federal courts to expunge a
valid criminal conviction and Mr. David asserts purely equitable grounds in his motion, this
Court lacks the jurisdiction to grant his motion to expunge. While the Court commends Mr.
David for seventeen years of trouble free conduct and his involvement within his community and
church, it is unable to consider his motion until Congress expressly permits the expungement of
valid convictions.

Accordingly, Mr. David’s motion for expungement is DENIED. IT IS SO ORDERED.
ll. haut

 

DONALD C. nuceklr

United States District Judge

DATED: 10 Lo
